Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-11 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Drawing objection set forth on 5/10/2022 has been withdrawn due to the amendments filed on 8/9/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horng (U.S 2011/0110774 A1) in view of Berberoglu hereafter as Berb (U.S 11,215,193). 
In regards to Claim 1, Horng disclose a centrifugal heat dissipation fan, comprising: a housing (Fig.4 and 6, #3 in conjunction with #14 and #1 make up the housing), having at least one inlet disposed along an axis (Fig.4 and 6, #12) and at least one first outlet (Fig.6, #32, pointing upwards) and a second outlet (Fig.6, #13) located in different radial directions (#32 and #13 are located in different radial directions), wherein the first outlet and the second outlet 5are opposite to and separated from each other (Fig.6, #13 and #32 are opposite and separated from each other); and an impeller (Fig.4 and 6, #2), disposed in the housing along the axis, wherein the impeller and the housing form at least one channel (Fig.6, at least one channel formed via housing #1 and impeller #2), the first outlet is located at a middle section of the channel (Fig.6, #32 is in the middle of the channel, see figure 6), and the second outlet is located at an end of the channel (Fig.6, #13 is located at the end of the channel), 
Horng fails to disclose: A divergent channel and the divergent channel expands from the first outlet to the second outlet continuously. 
However, Berb discloses: A divergent channel and the divergent channel expands from the first outlet to the second outlet continuously (Fig.6 and abstract, which discloses a divergent channel expanding form the first end to the second end continuously, as such the office notes that with the combination of Horng in view of Berb, wherein the impeller and the housing forming at least one channel from the first to second outlet (as taught by Horng) would be modified such that the impeller and housing form at least one divergent channel (as taught by Berb) to effectively cool a heat generating component). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the impeller and the housing forming at least one channel from the first to second outlet (as taught by Horng) such that the impeller and housing form at least one divergent channel (as taught by Berb) expanding continuously to effectively cool a heat generating component. By modifying the housing and impeller to allow for a divergent channel to expand continuously will reduce the pressure and associated noise caused by the airflow flowing through the divergent channel (Abstract). 
In regards to Claim 3, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 2, wherein an inner wall of the housing has a tongue end (Horng Fig.6), located at a starting point of the divergent channel (Horng Fig.6, which discloses the tongue end at the start of the channel), the tongue end is adjacent to the second outlet (Horng Fig.6), and a diverging direction of the divergent channel is the same as a rotational direction of the impeller (Horng in view of Berb, Fig.6, the impeller and divergent channel are in the same rotational direction, furthermore, see Berb figure 6 as well), wherein the divergent channel expands from the starting point to an end of the second outlet continuously (Berg, Fig.6, the divergent channel starts from a starting point to and end of an outlet continuously, such that with the combination of Horng in view of Berg, the housing and impeller forming at least one channel from the starting to the second outlet (as taught by Horng) would be modified to have the housing and impeller form a divergent channel from the starting point to the end (as taught by Berb) to effectively cool a heat generating component). 
In regards to Claim 4, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 1, wherein the impeller 15and the housing form a first channel and a second channel (Horng Fig.6), the first channel, the first outlet, the second channel, and the second outlet are cyclically and adjacently connected to one other in sequence (Horng Fig.6, the first channel, first outlet, second channel and second outlet, are adjacently connected to one other in sequence).
In regards to Claim 5, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 4, wherein a channel width of the first channel (Horng in view of Berb Fig.6, #1C) is less than a channel width of the second channel (Horng in view of Berb Fig.6, #2C, which discloses the width of the first channel being less than the width of the second channel as shown).
In regards to Claim 6, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 1, wherein there is a non-90-degree included angle between an air output radial direction of the first outlet and an air output radial direction of the second outlet (Horng Fig.6, the office notes that there is a non-90-degeree angle between the first outlet #32 (pointing upwards) and the second outlet #13). 
In regards to Claim 7, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 1, wherein the second outlet is a planar outlet (Horng Fig.6, #13 is a planar outlet). 
In regards to Claim 10, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 1, wherein an air output of the second outlet is greater than an air output of the first outlet (Horng Fig.6, the first outlet #32 is much smaller than the second outlet #13, thus the second outlet #13 has a greater air output). 
In regards to Claim 11, Horng in view of Berb disclose the centrifugal heat dissipation fan according to claim 1, wherein an orthographic projection size of the first outlet on the axis is smaller than an orthographic projection size of the housing on the axis (Horng Fig.6, #32 would have an orthographic projection size smaller than an orthographic projection size of the housing on the axis). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835